Citation Nr: 0910648	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar myositis, degenerative disc disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1974 to 
February 1975, and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


FINDING OF FACT

The Veteran's service-connected lumbar myositis, degenerative 
joint disease, is not productive of unfavorable ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes 
during any period of time covered by this appeal.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbar myositis with degenerative joint disease are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in December 2004 the RO continued 
the 40 disability rating for lumbar myositis, degenerative 
joint disease.  The Veteran has appealed.  He asserts that he 
can hardly stand up straight when he first wakes up due to 
the pain in his lower back.  It is difficult for him to sit 
for more than 20 to 30 minutes as his back becomes stiff and 
it is hard for him to stand up.  He says that sometimes his 
back pain is so intense that it feels as if his legs will not 
support him.  He also reported that he had been taken to the 
VAMC by ambulance because of his back pain.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The RO has rated the Veteran under the provisions of 
Diagnostic Codes (DC) 5201-5242.   DC 5201 pertains to 
myositis.  Myositis is to be rated on limitation of motion of 
the affected part, as degenerative arthritis.  Diagnostic 
Code 5003 sets forth the rating criteria for degenerative 
arthritis.  It states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved (DC 5200 etc.)  Disabilities rated 
pursuant to DC 5242, which pertains to degenerative arthritis 
of the spine, may be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease warrants a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  For VA compensation purposes, 
fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2008) (the General Rating Formula for Diseases 
and Injuries of the Spine are used for conditions which 
result in symptoms such as pain (with or without radiation), 
stiffness, or aching of the area of the spine affected by 
residuals of injury or disease).  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months.  A 
rating of 60 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct 
that intervertebral disc syndrome be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or under either the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results 
in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence of record.  VA 
medical records dating from January to November 2004 show 
that the Veteran slipped in oil in June 2004 and presented to 
the emergency room with neck strain and head, chest, and 
pelvic trauma.  A follow up examination dated in November 
2004 showed tenderness to palpation on all paravertebral 
muscle areas from the neck to the lumbar area.  The physician 
noted no tenderness on direct palpation over vertebra in the 
lumbar area.  Straight leg raises were negative.  No gross 
motor or sensory deficits were found.  

In November 2004 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported low back pain with radiation to the entire 
spine.  He stated he had constant numbness and constant low 
back pain that is moderate-to-severe in intensity.  The 
Veteran reported a flare up after a fall that was treated 
with an injection.  Precipitating factors included sitting or 
standing for 10 to 15 minutes, scratching his back, and 
getting out of bed.  The Veteran reported that during the 
last year, on a daily basis, he had acute low back pain 
lasting five to six hours, which functionally impaired him.  
He further reported that he did not have a history of fecal 
or urinary incontinence.  The examiner noted that the Veteran 
can walk unaided but stated that he constantly uses Lofstrand 
crutches for ambulation.  He also uses a thoracolumbar 
orthosis constantly.  He is independent in his activities of 
daily living such as eating, grooming, and toileting.  He 
needs help frequently from his wife to bathe and dress.  He 
reported that he can drive a car once or twice per week for 
one hour without problems.  The Veteran has been unemployed 
since 2000.

Physical examination found that the Veteran can stand with 
severe difficulty from the wheelchair but he cannot hold the 
standing position for a long time.  The examiner noted that 
the Veteran could not be evaluated due to his inability to 
stand for a long time.  Diagnosis was lumbar myositis, 
degenerative joint disease and disc disease.  The examiner 
noted that he could not state DeLuca criteria because the 
Veteran had a loss of coordination and balance and could 
stand up with difficulty but could not hold the standing 
position without falling.  Neurological examination found 
diminished pinprick and smooth sensation of the right leg, 
nonradicular; no muscle atrophy of the lower extremities; and 
patellar and Achilles reflexes were +2, bilaterally.

VA treatment records include a February 2005 radiology 
imaging following a car accident.  The Veteran complained of 
pain in his neck, low back, and both knees.  Physical 
examination found no acute fracture or dislocation.  Mild 
degenerative changes were seen with osteophyte formation, 
intervertebral disc spaces were well preserved and there was 
a straightening of lumbar lordosis.  Impression was mild 
lumbar lordosis and muscle spasm.

The Veteran was accorded another C&P spine examination in 
April 2006.  During the examination the Veteran reported low 
back pain associated with numbness and cramps on the arms and 
legs.  He stated that the pain lasts for weeks and described 
it as a burning type of pain.  The Veteran reported flare-ups 
once of week with the severity of pain 10/10.  The Veteran 
stated that he uses a walker and crutches in his house.  He 
reported a history of seven to eight falls during the last 
year.  The examiner also noted that the Veteran suffers from 
peripheral vertigo.  The Veteran stated that he can eat, 
groom, and dress independently but with severe difficulty.  
Toileting is done with moderate difficulty.  He reported 
erectile dysfunction and occasional urination on the bed.  He 
did not complain of bladder impairment.  He is totally 
dependent on his wife to bathe.  He retired after working as 
a policeman for 24 years and as a dispatcher government for 
34 years.  He states that he cannot work because he gets 
tired.  He can do his recreational activities with severe 
difficulty and states that he cannot drive.  Range of motion 
of the thoracolumbar spine found forward flexion 0 to 30 
degrees, extension was 0 to 7 degrees, right and left lateral 
flexions and rotations 0 to 20 degrees.  The examiner noted 
as follows:

It was observed by this examiner that 
while getting the shirt from the floor, 
[the Veteran] bent forward with a 
functional range of motion and almost 
complete from 0 to 80 degrees than the 
one actually measured with a pain free-
face expression.

The examiner could not state if the Veteran was additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use of the thoracolumbar spine because 
the Veteran refused to do a DeLuca maneuver claiming severe 
pain and loss of balance.  The examiner further noted no 
objective evidence of painful motion because the Veteran kept 
moving forward while the examiner palpated his lower back.  
He noted no postural abnormalities of the back nor fixed 
deformities.

Neurological examination found diminished pinprick and smooth 
sensation on the left leg not following any specific 
dermatomal pattern (non radicular).  Patellar reflexes were 
+2, bilaterally.  Left ankle jerk was +2.  Right ankle jerk 
was attempted but not reported.  Straight leg raises and 
Lasegue's sign were negative bilaterally.  There was no 
muscle atrophy and muscle tone was normal.  The Veteran was 
unable to relax.  The Veteran reported that he was told 
verbally by his private rehabilitation medicine specialist 
during the last year to go on bed rest for three months due 
to acute low back pain.  Diagnosis was lumbar myositis with 
discogenic disease.  The examiner noted as follows:

It was observed that when registering to 
clinic, [the Veteran] was walking quickly 
with his crutches and when entering my 
office and after the interview, he was 
using the crutches with severe limping.  

The evidence does not show that a rating in excess of 40 
percent is warranted for any time period covered by this 
appeal under the General Rating Formula.  The November 2004 
C&P examiner could not fully evaluate the Veteran since the 
Veteran was unable to hold the standing position without 
falling.  However, both VA examiners conducted physical 
examinations and recorded the symptoms reported by the 
Veteran.  There is no evidence, either upon VA examination or 
in the VA treatment records, showing unfavorable ankylosis of 
the entire thoracolumbar spine or entire spine.  The evidence 
simply does not show that the thoracolumbar spine or entire 
spine is fixed in flexion or extension.  The April 2006 
examiner also noted observations of the Veteran regarding 
claimed limitations of movement.  He observed the Veteran's 
ability to bend over almost to normal range of motion and to 
walk quickly with his crutches prior to entering the office 
in contrast with the Veteran using the crutches with severe 
limping after the interview.  In weighing the assertions of 
the Veteran and the medical evidence of record, the Board 
finds that the VA examination findings and treatment records 
outweigh the Veteran's statements.  In light of the 
competent, highly probative medical evidence indicating no 
ankylosis, a disability picture approximating a 40 percent 
disability rating is not shown.  

The Board has also considered the provisions of Note (1) 
following the General Rating Formula which states that any 
associated objective neurologic abnormalities are to 
evaluated separately.  In this case, the evidence does not 
show any objective neurologic abnormalities that warrant 
separate evaluations.  The VA examiners found that 
neurological symptoms of the legs were non-radicular in 
nature.  Moreover, although the Veteran reported that he 
occasionally urinates in bed, he specifically reported that 
he did not have a bladder impairment, nor was any bowel or 
bladder impairment reported in the evidence of record.  
 
The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 percent for 
any period of time covered by this appeal under DC 5243.  The 
Veteran reported that he was told verbally by his private 
rehabilitation medicine specialist during the last year to go 
on bed rest for three months due to acute low back pain.  
However, the record contains no evidence of incapacitating 
episodes requiring bed rest as prescribed by a physician.  

Accordingly, the Veteran's request for a rating in excess of 
40 percent is denied.  38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243.  The Board has considered whether staged ratings 
are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant a different rating).  However, in 
this case, the disability picture has not varied to the 
extent that staged ratings are warranted.  In fact, as 
discussed above, the evidence does not show that a higher 
rating is warranted at any point in time covered by this 
appeal.  The Board has considered the doctrine of reasonable 
doubt, but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Board has also considered referral of the issue of an 
extra-schedular rating in this case under 38 C.F.R. § 
3.321(b)(1).  The Veteran reported that he has been retired 
since 2000 stating that he gets tired and that he wants to 
enjoy his retirement.  However, the evidence does not show an 
exceptional disability picture such that the schedular 
evaluations are inadequate.  Instead, the level of severity 
and symptoms reported are contemplated by the rating 
criteria.  Moreover, the Veteran's service-connected lumbar 
myositis with degenerative disc disease has not resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, nor that it has necessitated frequent periods of 
hospitalization.  The Board notes that the Veteran worked as 
a policeman for 24 years and as a dispatcher for 34 years.  
The Board therefore finds that the impairment resulting from 
the Veteran's lumbar myositis with degenerative disc disease 
is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in October 2004 did not fully 
satisfy the duty to notify provisions.  While the Veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating for and of the evidence that VA would obtain 
and of the evidence that he should submit, or request 
assistance in obtaining, from VA, the specific requirements 
set forth in Vazquez were not satisfied.  However, a letter 
of August 2008 satisfied the regulations of Vazquez and it 
was followed by a readjudication of the claim in an October 
2008 supplemental statement of the case.  The Veteran was 
accorded C&P examinations; the report of which are of record.   

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs have been obtained and associated with the 
claims file.  The Veteran was afforded multiple VA 
examinations, the reports of which are of record.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.

ORDER

A disability rating in excess of 40 percent for lumbar 
myositis with degenerative joint disease is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


